Citation Nr: 1752960	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  16-37 119	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine and status post lumbar fusion.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine and status post lumbar fusion.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine and status post lumbar fusion.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine and status post lumbar fusion.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA), Denver, Colorado, Regional Office (RO). 

In an August 2016 rating decision, the RO denied the Veteran's claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, prostate cancer, and chronic obstructive pulmonary disease (COPD).  The electronic Veterans Appeals Control and Locator System (VACOLS) as well as the Veterans Benefits Management System (VBMS) claims folder indicate that the Veteran filed a notice of disagreement (NOD) with the denial of these claims in August 2016.  The VBMS claims folder further reflects that the RO acknowledged receipt of the NOD in a letter to the Veteran dated September 2016.  Accordingly, as the receipt of the NOD with respect to the Veteran's peripheral neuropathy of the right and left lower extremities, prostate cancer, and COPD claims have all been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS and VBMS reflect that the NOD has been recognized and that additional action is pending at the RO with regard to the peripheral neuropathy of the right and left lower extremities, prostate cancer, and COPD claims, Manlincon is not applicable in this case. 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) ( 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has right and left knee and ankle disabilities that are related to his service, to include as due to injuries to his knees and ankles from performing training exercises such as running as well as playing sports.  See, e.g., a statement from the Veteran dated March 2014.  The Board has no reason to doubt that the Veteran had knee and ankle pain as a result of these activities and finds him credible to report these injuries.  The Veteran alternatively contends that his knee and ankle disabilities are secondary to his service-connected degenerative disc disease of the lumbar spine and status post lumbar fusion.  See, e.g., a September 2014 VA examination report.  

The Veteran was provided a VA examination for his knees and ankles in September 2013.  The VA examiner noted the Veteran's report of physical activity during service to include playing sports as well as his normal duties.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with bilateral knee mild degenerative disease as well as bilateral ankle strain and status post reconstructive ankle surgeries.  The examiner thereafter concluded that it is less likely than not that the Veteran's right and left ankle disabilities are related to service.  The examiner's rationale for their conclusion was based on their finding that except for treatment in 1984 for a ganglion over the right medial malleolus, there were no other service treatment records related to treatment for the ankles.  With regard to the right and left knee disabilities, the examiner concluded that it is less likely than not that these disabilities are proximately due to or the result of the Veteran's service-connected lumbar spine disability.  The examiner's rationale for her conclusion was based on her finding that there is no pathological link between the Veteran's lumbar spine disability (lumbar spondylosis - spondylolisthesis at L5-S1, with degenerative joint disease at that level) and the current knee disabilities.  

The Board finds that the September 2013 VA examination report is insufficient for evaluation purposes.  Specifically, with respect to the examiner's opinion that the Veteran's right and left ankle disabilities are not related to service, the examiner did not address whether the Veteran's current ankle disabilities are specifically attributable to his training and field duties and playing sports in service.  Also, a service report of medical history dated June 1984 documents the Veteran's report of "trick ankles" which was not addressed by the VA examiner.  With regard to the examiner's opinion that the Veteran's right and left knee disabilities are not proximately due to or the result of the Veteran's service-connected lumbar spine disability, while the examiner indicated no pathological link, it is unclear as to whether the Veteran's knee disabilities could be aggravated by the back disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Also, the examiner did not render an opinion as to whether the Veteran's knee disabilities are attributable to service on a direct basis, to include as due to his duties and playing sports. 

The Veteran was provided another VA examination for his knees and ankles in September 2014 by a different examiner.  The examiner noted the Veteran's reported in-service injuries from his duties and playing sports.  After examination of the Veteran and consideration of the Veteran's medical history, the examiner diagnosed the Veteran with degenerative joint disease of the knees and meniscectomy and concluded that it is less likely than not that the knee disabilities are proximately due to or the result of the Veteran's service-connected lumbar spine disability.  The examiner's rationale for her conclusion was based on her finding that there is no scientific data to support a link between knee arthritis and lumbar spine disease.  In this regard, while degenerative joint disease can affect any bone in the body and has affected the Veteran's knees, degenerative joint disease of the spine does not cause knee arthritis on its own.  With respect to the Veteran's ankles, the examiner diagnosed the Veteran with bilateral ankle replacement/prosthesis and concluded that it is less likely than not that the Veteran's ankle disabilities are proximately due to or the result of the Veteran's service-connected lumbar spine disability.  The examiner's rationale for her conclusion was based on her finding that there is no scientific data to support a link between the Veteran's ankle disabilities and lumbar spine disease i.e. degenerative joint disease of the spine does not cause ankle problems on its own.  

The Board finds that the September 2014 VA examination is also insufficient for evaluation purposes.  In particular, the examiner did not address whether the Veteran's ankle and knee disabilities are aggravated by his service-connected lumbar spine disability.  Further, the examiner did not provide an opinion as to whether the Veteran's current knee and ankle disabilities are attributable related to service on a direct basis because of the Veteran's training and field duties and participation in sports.  

The Board acknowledges that the Veteran submitted private opinions dated April 2014 from R.L., M.D. and R.A., M.D. which indicate that the Veteran's knee and ankle disabilities are related to his service-connected lumbar spine disability.  However, neither physician provided a rationale as to his findings.  Both opinions were single sentence conclusions.  

There is no other medical opinion of record which indicates whether the Veteran's current right and left knee and ankle disabilities are related to his service or are alternatively aggravated by his service-connected lumbar spine disability.  In light of the foregoing, the Board finds that an addendum opinion should be obtained on remand.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to an appropriate medical professional to obtain an opinion as to the etiology of the Veteran's current right and left knee and ankle disabilities.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.
If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  

Based on the review of the Veteran's claims file, the examiner is asked to opine as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed right knee disability is attributable to his active service, to include his performance of duties including running as well as playing sports.

b. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's right knee disability is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected degenerative disc disease of the lumbar spine and status post lumbar fusion.  If the examiner finds that the right knee disability is aggravated by the service-connected lumbar spine disability, then he/she should quantify the degree of aggravation, if possible.

c. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed left knee disability is attributable to his active service, to include his performance of duties including running as well as playing sports.

d. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's left knee disability is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected degenerative disc disease of the lumbar spine and status post lumbar fusion.  If the examiner finds that the left knee disability is aggravated by the service-connected lumbar spine disability, then he/she should quantify the degree of aggravation, if possible.

e. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed right ankle disability is attributable to his active service, to include his performance of duties including running as well as playing sports and report of trick ankles on his June 1984 report of medical history.

f. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's right ankle disability is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected degenerative disc disease of the lumbar spine and status post lumbar fusion.  If the examiner finds that the right knee disability is aggravated by the service-connected lumbar spine disability, then he/she should quantify the degree of aggravation, if possible.

g. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed left ankle disability is attributable to his active service, to include his performance of duties including running as well as playing sports and report of trick ankles on his June 1984 report of medical history.

h. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's left ankle disability is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected degenerative disc disease of the lumbar spine and status post lumbar fusion.  If the examiner finds that the left ankle disability is aggravated by the service-connected lumbar spine disability, then he/she should quantify the degree of aggravation, if possible.

In view of the Veteran's contention that repetitive use over long periods of service is a cause for the disorders, the examiner must address the contention and explain in lay terms why the absence of pathology rules out causation or aggravation secondary to the service-connected lumbar spine disability.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

2. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

